PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/449,502
Filing Date: 3 Mar 2017
Appellant(s): Cho et al.



__________________
Yuan Yuan Zhang (Reg. No. 63,787)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 8 & 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0220510 A1).
Claims 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., as applied to claims 1 & 2 above, and further view of Bilcai et al. (US 2012/0121878 A1).
Claims 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., as applied to claim 1 above, and further in view of Yoshihiro et al. (JP 2009-110026).

(2) Response to Argument
Appellant argues, “The adhesive film allegedly disclosed by Yamamoto would not meet the intended purpose of Yamamoto…Yamamoto is to provide an adhesive film having excellent re-peelability. Yamamoto, Abstract, para. [0001]. In that context, the maximum adhesive force disclosed by Yamamoto is 2.5 N/25 mm (255 gf/inch), which is less than three times of the lower limit (about 700 When the pressure-sensitive adhesive force is less than 2.5 N/25 mm, good re-peelability can be obtained easily, which is thus preferred.
“Furthermore, Yamamoto appears to disclose than adhesive force of greater than 2.5 N/25 mm is not only preferred, but also not desirable. Table 1 of Yamamoto…shows that when the adhesive force is 2.5 N/25 mm, the adhesive has poor re-peelability. As Yamamoto discloses ‘an object of the present invention is to provide a pressure-sensitive adhesive product including two or more point-like pressure-sensitive adhesives on a substrate and having an excellent re-peelability (Yamamoto, para. [0006], emphasis added), modifying the adhesives of Yamamoto to a degree that the adhesive has poor re-peelability would make the adhesive of Yamamoto unable to perform as intended, i.e., would lose the intended excellent re-peelability” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Yamamoto et al. explicitly teaches “the pressure-sensitive adhesive force other pressure-sensitive adhesive product of the present invention is not particularly limited,” although an adhesive force of 2.5 N/25 or less is preferred (paragraph [0029]). The teachings of a reference are not limited to its most preferred embodiments. 
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 
	

Third, Yamomoto’s Table 1 teaches the measured adhesive force (N/25 mm) was determined by peeling at a 180° angle at a peel rate of 300 mm/min (paragraph [0115]) and the “re-peelability” test is merely described as “good” or “poor” when peeled away from another pressure sensitive adhesive tape using an unknown amount of force at an unknown angle (paragraphs [0118] – [0120]). This description of re-peelability is too vague and subjective. Yamamoto does not test peelability as a result of folding at different temperatures when the adhesive is adhered to an optical member, as claimed by Appellant. There is no reason to believe the re-peelability described by Yamamoto et al. in any way contradicts Appellant’s claim. Therefore, it would not be reasonable to directly compare the re-peelability tests performed by Yamamoto et al. with the peeling due to folding tests performed by Appellant’s at room temperature and low temperatures.  

Appellant argues, “However, In re Gordon, the Federal circuit reversed the Board stating that: ‘if the prior art device was turned upside down it would be inoperable for its intended purpose because the gasoline to be filtered would be trapped at the top, the water and heavier soils sought to be separated would flow out of the outlet instead of the purified gasoline, and the screen would become Ex parte Irby et al. Appeal No. 2010-3460 (BPAI))” (Appeal Brief, pgs. 7 – 8).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, as discussed above, Appellant is confusing preferred embodiments of the prior art reference with the intended purpose. As discussed above, Yamamoto et al. explicitly teach “the pressure-sensitive adhesive force other pressure-sensitive adhesive product of the present invention is not particularly limited” (paragraph [0025]). Unlike In re Gordon, the Examiner has not suggested modifying the teachings of the reference with substitution in any way. 
Second, as discussed above, “ease of re-peelability” is a vague and subjective description of an adhesive. Therefore, there is no suggestion for operating the adhesive taught by Yamamoto et al. any differently than its intended purpose as an adhesive.

Appellant argues, “Yamamoto disclosed a very broad list of monomers and compositions that do not necessarily or inherently have the presently recited properties…Yamamoto only discloses a broad genus of the monomers and a broad range for the amount of each, and fails to teach specific adhesive 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant claim limitations are broad descriptions of monomer genuses, and not specific to any monomer species. The cited prior art (Yamamoto et al.) teach specific species, e.g. 2-ethyl acrylate (EHA) and hydroxybutylacrylate (HBA), which meet the definition of Appellant’s claimed genuses. These are the same monomer species used by Appellant in the working examples having the claimed properties.
Second, as previously stated, Yamamoto et al. teach an adhesive embodiment of similar composition as Appellant’s adhesive having the claimed properties (see Appellant’s modified Table 1). Appellant has failed to demonstrate the embodiment discussed in the rejection does not inherently have the claimed peel strength.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Yamamoto et al. teach the claimed invention above but fails to teach the tan delta values as calculated by Equations 1 & 2, at 25°C and -20°C, respectively, the claimed peel strength, or the claimed storage modulus at 25°C and -20°C. It is reasonable to conclude these claimed properties are inherent to the adhesive film 
Appellant has failed to provide any evidence to suggest the specific embodiment taught by Yamamoto et al., which is discussed in detail in the non-final rejection of 6/11/2021, would not result in the claimed properties.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Third, under U.S. patent laws, claims are considered unpatentable under either anticipation (35 U.S.C. § 102) or obviousness (35 U.S.C. § 103). A broad list of monomers and compositions, as opposed to a specific adhesive in the examples of a reference, is considered to be obvious to one of ordinary skill in the art under 35 U.S.C. §103.

	
Appellant argues, “Yamamoto fails to provide an adhesive with good foldability at both low temperature and room temperature. As evidenced by Modified Table 1, the adhesive film as presently recited provides good foldability at both low temperature (-20°C) and room temperature (25°C)…As Yamamoto is not concerned with foldability at both low temperature and room temperature, Yamamoto provides no teaching or guidance on how to achieve these properties. 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. As discussed above, Yamamoto et al. explicitly teach the adhesive films of their invention do not have adhesive force (i.e. peel strength) limits.
As discussed above, Appellant has failed to demonstrate the embodiment explicitly taught by Yamamoto et al. and discussed in the rejection does not inherently have the claimed foldability at low temperature and room temperature.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues, “Rejection of claims 9 – 20 Under 35 U.S.C. 103 Over Yamamoto in view of Bilcai or Yoshihiro. None of the Bilcai and Yoshihiro remedies the deficiencies of Yamamoto, as none of these references, even in combination with Yamamoto appears to teach or suggest all the features of 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Appellant is directed to the discussion above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.